TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00524-CV



                       Texas Parks & Wildlife Department, Appellant

                                               v.

                                Telecom Park, L.P., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
     NO. D-1-GN-06-001844, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this cause, stating that they have

progressed toward a final settlement and no longer desire to continue the appeal. We grant the

motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



                                            ___________________________________________

                                            David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Joint Motion

Filed: December 21, 2007